Citation Nr: 0913174	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD) prior to 
July 15, 2003, and from February 1, 2004 to February 13, 
2005.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD, beginning June 1, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1970 to 
November 1973, July 1976 to March 1977, and March 1983 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that denied a disability rating in 
excess of 30 percent for PTSD.  

In an April 2004 rating decision, the RO granted a temporary 
evaluation of 100 percent for PTSD effective July 15, 2003, 
and an evaluation of 30 percent from February 1, 2004.

In a January 2006 rating decision, the RO granted a temporary 
evaluation of 100 percent for PTSD, effective February 14, 
2005, and an evaluation of 50 percent from June 1, 2005.

Because the Veteran's disability ratings on appeal do not 
represent the maximum ratings available for PTSD, the 
propriety of the ratings remains an issue for appellate 
review, and the Board has identified these issues as listed 
on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2009, a hearing before the undersigned Veterans 
Law Judge was held.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  Prior to July 15, 2003, and from February 1, 2004 to 
February 13, 2005, the Veteran's symptoms approximate 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as circumstantial or 
circumlocutory speech, panic attacks more frequently than 
once a week, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Beginning June 1, 2005, the Veteran's PTSD is productive 
of total occupational and social impairment due to severe 
symptomatology.


CONCLUSIONS OF LAW

1.  Prior to July 15, 2003, and from February 1, 2004 to 
February 13, 2005, the criteria for a disability rating of 50 
percent for PTSD, but no more, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  Beginning June 1, 2005, the criteria for a disability 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For his service-connected disability of PTSD, the Veteran is 
seeking a disability rating in excess of 30 percent prior to 
July 15, 2003, and from February 1, 2004 to February 13, 
2005, and a disability rating in excess of 50 percent 
beginning June 1, 2005.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in April 2002, January 2004, and August 2007.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that, 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The April 2002, January 2004, and August 2007 letters 
notified the Veteran that he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of his PTSD and the effect that 
worsening had on his employment and life, and provided 
examples of the types of medical and lay evidence that he 
could submit or ask VA to obtain that were relevant to 
establishing entitlement to increased compensation.  Also, 
the August 2007 letter notified the Veteran that his 
disability rating would be determined by applying relevant 
diagnostic codes. 

With respect to the second requirement of Vazquez-Flores, the 
criteria to establish a higher disability rating for PTSD do 
not involve a specific measurement or test result.  
Additionally, the pertinent diagnostic criteria were provided 
to the Veteran in the May 2005 Statement of the Case, to 
which the Veteran replied by way of his June 2005 Substantive 
Appeal.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his claim.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under Diagnostic Code (DC) 9411, 38 C.F.R. 
§ 4.130.  Under DC 9411, the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, resolving reasonable doubt in the 
Veteran's favor, the Board finds the following: (1) the 
Veteran's PTSD approximates the criteria for a disability 
rating 50 percent prior to July 15, 2003 and from February 1, 
2004 to February 13, 2005; and (2) the Veteran's PTSD most 
closely approximates the criteria for a 100 percent 
disability rating under DC 9411 beginning June 1, 2005.

First, the Veteran's PTSD approximates the criteria for a 
disability rating of 50 percent prior to July 15, 2003 and 
from February 1, 2004 to February 13, 2005. 

The only medical evidence of record from the time period 
starting one year before the Veteran's August 2001 claim was 
filed to July 15, 2003 is a January 2003 VA examination.  On 
examination, the Veteran complained of increased frequency 
and intensity of dreams and flashbacks, and that he felt 
extremely anxious and frightened, almost to the point of 
agitation.  It was noted that he showed a casual angry 
affect, and that his speech was slurred, rambling, and at 
times hard to interpret.  The examiner noted that the Veteran 
was an extremely poor historian, and not reliable for an 
accurate account of his symptoms.  The Veteran claimed at the 
time that he wanted to work, but that his back problem would 
be an obstacle.  The examiner opined that the Veteran had 
PTSD, but that determining whether his symptoms were worse 
was impossible under the circumstances of his unreliable 
substance abusing mental status.  It was noted that the 
Veteran showed a number of attitude problems and anger 
related to the characteristics of addictive personality.  The 
Veteran was given a Global Assessment of Functioning (GAF) 
score of 60.  The examiner noted that the GAF score was due 
to the fact that the degree of actual impairment due to PTSD 
was difficult to evaluate, considering the Veteran's ongoing 
substance abuse.

There are no medical records relating to the Veteran's PTSD 
dated between February 1, 2004 and February 13, 2005.  
However, following his VA hospitalizations from July 15, 2003 
January 21, 2004, the Veteran was discharged, and his 
discharge summary, dated January 22, 2004, indicates a 
diagnosis of PTSD, and that the Veteran's GAF score at 
discharge was 60.  The discharge summary also indicates that 
the Veteran was currently homeless, and that he complained of 
ongoing depression, anxiety, anger, and a history of 
explosive anger.  It was also noted that the Veteran reported 
continued nightmares and repeated awakenings, that he was 
afraid to go to sleep, and that he was very isolated.  It was 
furthermore noted that he was alert and oriented, that his 
speech was regular in rate and volume, that he was in no 
apparent distress, that there were no cognitive communication 
impairments, and that he had had no increased feelings or 
sadness over the past month.  It was noted that the Veteran 
had begun a relationship with another member of the program 
and that they were being discharged together.

During these periods of time, the medical evidence reflects 
that the Veteran's PTSD symptoms approximate occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as circumstantial or circumlocutory 
speech, panic attacks more frequently than once a week, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
severity of the Veteran's symptoms during these time periods 
is evidenced by his hospitalizations for PTSD, which occurred 
on two separate occasions between July 15, 2003 and May 25, 
2005, for a total of approximately 8 months in less than two 
years.  Thus, resolving reasonable doubt in the Veteran's 
favor, the Board finds that his PTSD approximates the 
criteria for a disability rating of 50 percent prior to July 
15, 2003, and from February 1, 2004 to February 13, 2005.

However, the Board does not find that the Veteran's PTSD 
prior to July 15, 2003, or from February 1, 2004 to February 
13, 2005, approximates the criteria for a 70 percent rating 
under DC 9411.  Although the record reflects symptoms of 
depression, anger, and anxiety, it was noted in his January 
22, 2004 hospital discharge summary that the Veteran was 
alert and oriented, that his speech was regular in rate and 
volume, that he was in no apparent distress, that no 
cognitive communication impairments were noted, and that the 
Veteran had had no increased feelings of sadness over the 
past month.  It was also noted that the Veteran had begun a 
relationship with another member of the program and that they 
were being discharged together.  There is no evidence during 
these time periods of suicidal ideation, illogical, obscure, 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, irritability 
to the level of violent behavior, or neglect of personal 
appearance and hygiene.

The Board notes that the record does reflect some difficulty 
in adapting to stressful circumstances during these time 
periods.  However, even considering such difficulty in 
adapting to stressful circumstances, in light of the 
Veteran's level of symptomatology, the Board does not find 
that the Veteran's symptoms approximate the criteria for a 70 
percent rating under DC 9411 for these time periods.  In this 
regard, the Board finds that any such difficulty in adapting 
to stressful circumstances experienced by the Veteran during 
these time periods is contemplated by the criteria for a 50 
percent rating under DC 9411, which includes occupational and 
social impairment, with reduced reliability and productivity.

Also, the Board notes that, prior to July 15, 2003, and from 
February 1, 2004 to February 13, 2005, the Veteran was 
consistently given a GAF score of 60.  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130; see also the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  These 
symptoms are consistent with the Veteran's 50 percent 
disability rating under DC 9411, the criteria of which 
include flat affect, circumstantial speech, and difficulty in 
establishing and maintaining effective work and social 
relationships.

Second, the Veteran's PTSD most closely approximates the 
criteria for a 100 percent disability rating under DC 9411 
beginning June 1, 2005.

At the time of his hospital discharge on May 25, 2005, the 
Veteran was noted to have a GAF score of 44, with PTSD 
symptoms manifested by isolation, depression, flashbacks, 
sleep disturbance with nightmares, marital problems, frequent 
job changes, and problems with authority figures.  VA 
treatment records from August 2005 to April 2008 consistently 
indicate "severe" PTSD, with GAF scores ranging from 33 to 
58, and mostly between 40 and 50.  The Veteran was 
consistently noted to be unemployed; on October 2007 VA 
examination, testing indicated that the Veteran was not 
competent to handle employment.  The Veteran was again 
hospitalized for his psychiatric problems, including suicidal 
ideation, in October 2007 and January 2008.  At his January 
2009 Board hearing, the Veteran testified that he had not 
worked in eight years.  He also indicated that he was not 
able to sleep, and that he suffered flashbacks and anxiety 
that he could not handle.

The Board notes that a GAF score ranging from 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  GAF scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Id.

Thus, beginning June 1, 2005, the Veteran's PTSD has 
consistently been characterized as "severe," GAF scores 
have been repeatedly below 50, the Veteran has been 
unemployable due to PTSD, and he has been repeatedly 
hospitalized for severe exacerbations of PTSD symptomatology.  
Resolving reasonable doubt in the Veteran's favor the Board 
finds that his symptoms for this time period approximate 
total occupational and social impairment due to the level of 
symptomatology contemplated in a 100 percent rating under DC 
9411.

The Board acknowledges that the Veteran's PTSD has not been 
shown to be productive of many of the symptoms listed in the 
criteria for a 100 percent rating under DC 9411.  However, 
the Board finds that the Veteran's symptoms have been of the 
degree, and productive of the effects, of the symptoms listed 
in the criteria for a 100 percent rating.  Thus, a 100 
percent disability rating for PTSD, beginning June 1, 2005, 
is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

Accordingly, the Board finds (1) a disability rating of 50 
percent, but no more, prior to July 15, 2003, and from 
February 1, 2004 to February 13, 2005, is warranted; and (2) 
a 100 percent disability rating is warranted beginning June 
1, 2005.


ORDER

1. A disability rating of 50 percent, but no more, for PTSD 
prior to July 15, 2003, and from February 1, 2004 to February 
13, 2005, is granted, subject to the law and regulations 
governing the award of monetary benefits.

2. A disability rating of 100 percent for PTSD beginning June 
1, 2005 is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


